Appeal from a judgment of the County Court of Sullivan County (Traficanti, Jr., J.), rendered February 8, 1989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon our review of the record of the proceedings in this case, including the stenographic minutes and the brief submitted by defendant’s counsel, we find that there are no nonfrivolous issues which could be raised on appeal. Accordingly, defense counsel’s application for leave to withdraw as counsel should be granted and the judgment should be affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.